Citation Nr: 1122344	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder. 

2. Entitlement to service connection for adjustment disorder with mixed anxiety, depression and sleep problems, including secondary to various claimed musculoskeletal disabilities.  

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a left shoulder disorder.

5. Entitlement to service connection for a right shoulder disorder, including secondary to a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had service in the Wisconsin Army National Guard from 1999 to 2006, to include a period from November 2005 to December 2006 during which he was recalled to active duty.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. A June 2007 RO rating decision denied the claims for service connection for a psychiatric disorder, low back disorder, and right and left shoulder disorders. In a rating decision of February 2009, the RO also denied service connection for a cervical spine condition. 

As indicated above, the Board has since recharacterized both claims for service connection for psychiatric and right shoulder disorders, in light of what the Veteran has raised as new theories of secondary service connection. The RO (via the Appeals Management Center (AMC)) will have the opportunity to consider these arguments in the first instance, as the Board is remanding these claims. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).



In December 2007, a hearing was held before a Hearing Officer at the RO. 
Thereafter, in March 2011, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of these proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the RO hearing officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the VLJ and hearing officer noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ and hearing officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ and hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

Also during pendency of the appeal, a February 2011 RO rating decision granted a then pending claim for service connection for a left wrist disability. Consequently, that matter is no longer before the Board on appeal. 

On two separate occasions, in March 2011 and the following month, the Veteran provided additional evidence along with a waiver of initial consideration by the RO. 
38 C.F.R. §§ 20.800, 20.1304(a). More recently, in late-April 2011 the Veteran's representative provided a collection of newly printed VA outpatient treatment records directly to the Board. While not accompanied by an express waiver of jurisdiction, the Board nonetheless accepts this evidence for inclusion into the record, given that the Veteran's representative obviously wanted the Board to directly consider the new evidence, and as well, the continued pattern thus far of waiver of initial review by the RO as the Agency of Original Jurisdiction (AOJ).

The issues involving claims for service connection for a low back disorder, psychiatric disorder, and right and left shoulder conditions, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

A cervical spine disorder was not incurred or aggravated during a period of active military service.


CONCLUSION OF LAW

The criteria are not met for service connection for a cervical spine disorder.             38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);       38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from September 2008, the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). By way of an addendum to the notice letter, the RO also informed the Veteran as to the downstream disability rating and effective date elements of his claim for service connection. 

The relevant notice information also must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,            the VCAA notice letter both preceded issuance of the February 2009 RO rating decision deciding the issue under consideration, and thereby comported with the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records (STRs), personnel records, and records of VA outpatient treatment, as well as arranging for him to undergo VA Compensation and Pension examinations. In support of his claim, the Veteran has provided several personal statements, and private treatment records. He testified during Travel Board and RO hearings in connection with this matter. There is no indication of any further available evidence and information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases of a chronic nature, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service. 38 U.S.C.A. §§ 1101, 1112;   38 C.F.R. §§ 3.307, 3.309. 

Provided however that the issue presented is still one of direct service connection, not presumptive, the foregoing applies. Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R.           § 3.303(b).

Reviewing the STRs, a January 2005 periodic review medical exam indicated left scapular / trapezius tenderness, with good range of motion of the cervical spine,         -1 pain with axial loading. No further mention of diagnosis was made.

In January 2006, the Veteran was placed on a permanent physical profile due to the combination of left scapular pain (upper back), low back pain, and left knee pain. The Veteran was assigned a 2 under categories U and L in the PULHES assessment. 
[There are six categories into which a physical profile is divided, otherwise referred to as PULHES. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.] 

On a July 2006 orthopedic evaluation, primarily intended as for a left shoulder condition, it was also observed that the cervical spine exhibited no abnormalities. The cervical spine was nontender, with full range of motion.

Following separation from military service, the Veteran provided a July 2007 statement from T.B., a private chiropractor, indicating that the Veteran had presented with complaints of neck, shoulder and upper back pain which had become significantly worse since his training in the military. According to the chiropractor, the x-rays exhibited a reversal of the normal cervical lordotic curvature, which was typical following a cervical injury. Prolonged neck flexion activities such as with computer usage and situations with increased weight bearing on the upper back were known to produce this deformity. The Veteran had stated that he performed activities of this nature in his training with the military on a regular basis.            The chiropractor expressed the opinion that it was likely this situation could have been worsened by the duties that were required of the Veteran during his training period. 

The Veteran underwent a November 2008 VA Compensation and Pension examination of the cervical spine. The VA examiner at the outset indicated his review of active duty service records, as well as Army National Guard medical records. It was indicated that from these records, there were no abnormalities of the cervical spine. Also noted was review of post-service VA and private treatment records. The Veteran described having had pain in his neck since service, which he attributed to carrying heavy loads therein. He reported level 3/10 pain at rest, and 10/10 pain during flares, brought upon by having to lift heavy objects. A physical exam was completed, including an x-ray which showed no osseous abnormality, though there was loss of lordosis observed. The diagnosis given was of cervical spine strain. The VA examiner explained that this was seen by the Veteran's limitation of range of motion on physical exam. It also correlated with the type of pain he described with certain movements, and radiologically was seen as a loss of lordosis. 

The examiner further commented that it was less likely than not that the Veteran's cervical spine strain was caused by or a result of his service, or treatment received in service. According to the examiner, review of the Veteran's medical records revealed no real neck complaints, and for his cervical spine strain to still be present this far out from the service would be unlikely. Therefore, it was considered less likely than not that the cervical spine strain was caused by or a result of his service. Also stated was that it was less likely than not that the cervical spine strain was aggravated by training wearing combat gear over an extended period of time.         The examiner noted this would have manifested while the Veteran was in service with complaints of neck pain, but there was no such mention of neck pain in the service records available for review. 
Upon VA re-examination in July 2009, the Veteran contended that his upper back, shoulder and neck problems were due to hauling duffle bags and full backpacks during service. It was noted that service records documented the Veteran had complaints of left scapula pain prior to his active duty service period, although no chronic disability was noted. Also, a July 2006 MEB failed to note any cervical spine abnormalities. Following a physical exam, the diagnosis was of cervical spine strain. The VA examiner further expressed the opinion that this condition was less likely than not caused by active military service, as the Veteran's in-service          July 2006 evaluation failed to note any cervical spine abnormalities or tenderness. Therefore, it was deemed more likely than not that the cervical spine condition had developed since and was related to some other injury, or the natural process of this condition. 

Having objectively reviewed the findings set forth above, the Board determines that the denial of the Veteran's claim for service connection for a cervical spine disorder is warranted. Given comprehensive consideration of the evidentiary record,                 the Board is unable to find that a critical requirement for service connection is met  -- that the claimed disability had been incurred or aggravated during military service. This is the essential criterion of a causal nexus to service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). It is emphasized that a causal nexus to service must be shown, as presumptive service connection is inapplicable here, given that the Veteran at no point has had cervical spine arthritis, much less a similar condition manifesting within one-year of service discharge. See 38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the fact that there is a current diagnosis of cervical sprain, there are two VA examination providers who have concluded that this condition has no demonstrable causal connection to the Veteran's service. In both instances, the opinions offered were substantiated by an articulated rationale, and a review of the documented medical history. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). The opinion from the November 2008 examiner effectively ruled out a causal nexus to service based on the lack of any actual in-service treatment, and the unlikelihood that cervical sprain was a long-term kind of injury. The examiner acknowledged the Veteran's description of neck pain from having worn heavy gear, but again felt that a problem of this type if substantial would have been documented in the extensive service treatment history. Moreover, the July 2009 VA examiner reached a similar conclusion finding that in-service treatment records failed to establish any documented symptomatology. 

The Board acknowledges that there is the countervailing opinion of record provided in July 2007 from a private chiropractor. 

It is well established that the Board is within its province to weigh conflicting medical evidence. In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, supra. The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.          See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
 
In this instance, the July 2007 chiropractor's opinion was formulated without having performed any review of the contents of the claims file, which as noted are wholly absent any documentation of a cervical spine condition. That point aside,                  the chiropractor's conclusion is at best equivocal in nature, stating that                  the Veteran's condition "could have been" worsened by the required duties of his military training period. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was        too speculative to constitute a definitive opinion on issue of causation);           Winsett v. West, 11 Vet. App. 420, 424 (1998).

By comparison, the VA examiners' opinions were offered with a well-articulated medical rationale. The VA examiners reviewed the documented in-service clinical history, and they stated conclusive opinions. The Board therefore assigns a greater degree of probative weight to the pronouncements of the VA examiners in this case. 

Aside from what the preceding opinions establish, the Board cannot ascertain a significant level of other favorable evidence, given the lack of documented               in-service injury, or for that matter clear indication of continuous cervical spine symptoms from service discharge to the present. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "'chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Accordingly, the preponderance of the competent and probative evidence weighs against any finding that cervical strain is causally related to the Veteran's service.

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a cervical spine disorder. He may give competent lay witness testimony as to any occupational duties in service that affected the neck region. Ultimately, however, the question of what caused a cervical spine strain several years later is a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a cervical spine disorder. The preponderance of the evidence is against the claim,       and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   
ORDER

Service connection for a cervical spine disorder is denied. 


REMAND

The Board finds that further development is warranted on the remaining claims on appeal. This includes obtaining VA medical opinions as to the etiology of the disorders claimed, which take into account all recently obtained medical evidence,      as well as fully comply with all dictates under the law governing service connection.

Low Back Disorder

On evaluation during Army National Guard service, a January 2005 x-ray of the lumbar spine was normal. On a January 2005 periodic review exam, the Veteran reported having had back pain for the past three years since military school. He had seen a chiropractor a few times. An assessment was given of low back pain, likely mechanical. 

In June 2005, the Veteran underwent orthopedic evaluation of nonspecific polyarthralgias and a worsening chronic backache for more than a year.                   The Veteran reported he started having a lower backache in 2001, which was insidious in onset. He had x-rays done on multiple occasions, which showed nothing except for spina bifida. The pain had been worsening then and he had noticed pain in the other joints including feet, hands and wrists, which also had been worsening. The Veteran did not have this pain before joining the military in 2001, but thought that an active lifestyle and working in a factory and pushing heavy loads was playing some role in this pain. The impression was of a history of nonspecific polyarthralgia and chronic backache associated with stiffness, and no clinical evidence of synovitis. The differential diagnosis included muscle sprain versus seronegative inflammatory arthropathy. 

In January 2006, the Veteran was placed on permanent physical profile due to the combination of left scapular pain (upper back), low back pain, and left knee pain. The Veteran was assigned a 2 under categories U and L in the PULHES assessment. 

On a July 2006 orthopedic evaluation, primarily intended as for a left shoulder condition, it was also observed that the lumbar/lumbosacral spine exhibited no abnormalities. The lumbosacral spine was absent tenderness to palpation, and had normal alignment to appearance. Range of motion was at or near normal. It was also noted that the condition of the Veteran's back had been stable. 

As noted on an August 2006 Medical Evaluation Board (MEB) report, the Veteran had experienced some mild problems with low back pain during AIT in 2001, and underwent evaluation, including x-rays, MRI and chiropractic treatment. There were some mild congenital changes reported in the lower back, but he was able to function with mild limitations. He had been given an L-2 profile for no running and no ruck march over 1/4 mile due to the low back pain. The MEB report further indicates the conclusion that the Veteran was found medically unacceptable due to lumbago (deemed medically acceptable), along with a left shoulder condition (medically unacceptable) and left knee patellofemoral syndrome with knee pain (medically acceptable). 

In March 2007, the Veteran underwent VA examination of the joints. The Veteran then reported that his low back pain began in December 2001. He attributed this to running and doing sit-ups. The diagnosis given was low back strain. 

The following month, another VA physician issued a medical opinion regarding the etiology of a low back condition. It was observed that medical records from January 2005 showed mechanical low back pain. June 2005 records showed low back pain since 2001 which the Veteran attributed to his active lifestyle, and work in a factory with pushing heavy loads.  An x-ray at that time was normal except for incidental spina bifida occulta. Meanwhile, during his most recent tour the Veteran complained of low back pain. He did not have any major back trauma. In the opinion of the VA examiner, there was no permanent aggravation of the Veteran's pre-existing mechanical low back pain during his recent (2005-06) period of active military service.

Having reviewed the preceding, and particularly the April 2007 VA medical opinion addressing medical causation, the Board determines that a new opinion must be obtained that properly reflects the legal provisions governing claims for service connection. The April 2007 VA examiner's analysis presupposed that       the Veteran had a low back disability pre-existing his active duty service from 2005-06. Under such circumstances, where there is clear and unmistakable evidence of pre-existing disability, the presumption of soundness is rebutted and the operative question becomes one of whether the disability in question underwent   in-service aggravation. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).                 This notwithstanding, the Board's analysis is that the Veteran cannot be said to conclusively have had a pre-existing back disability, because prior to        November 2005 all that he had was lower back pain. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The Board thus cannot accept as determinative the conclusion of the April 2007 VA examiner that there was no aggravation of "pre-existing mechanical low back pain."

Accordingly, the Board will schedule a new examination. The purpose of this exam, after confirming the presence of a current disability, will be to fully resolve the subject of etiology. The VA examiner should initially determine whether                   the Veteran had a pre-existing low back disability besides mechanical back pain. Depending on the outcome of this inquiry, the examiner should then address causation under a theory of either in-service initial incurrence, or aggravation of                pre-existing disability. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)       (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Right and Left Shoulders

STRs indicate that an April 2004 x-ray of the left shoulder revealed no osseous, articular, or soft tissue abnormalities. 

A January 2005 periodic review exam indicated there was no shoulder pain elicited on examination, but mild pain with internal rotation in the left scapular area.            The Veteran reported left shoulder pain with most days, without precipitating injury. An assessment was given of left scapular strain. 

There is on file a June 2006 line of duty report indicating the Veteran had sustained the injury of a left shoulder subluxation. The determination given was that the incident had been incurred in the line of duty, namely that the left shoulder injury "was exacerbated while training at Camp Shelby." Additional comments by              the Veteran on the report were that "soldier's shoulder has worsened with training, and it is getting more painful every day." The Veteran was then placed on a three-month temporary Physical Profile, and assigned a 3 under U in the PULHES assessment.

The August 2006 report of Medical Evaluation Board (MEB) proceedings indicates the Veteran was being evaluated for left shoulder pain with training. He had chronic shoulder problems precipitated by training with wearing combat gear, and considered by orthopedics to be unable to perform basic soldier tasks, with no surgical intervention indicated.  According to the report, the Veteran experienced his first problems with his left shoulder in 2003-04 with shoulder pain from heavy manual labor during Annual Training. Further indicated was that the Veteran when mobilized in April 2006 to Camp Shelby for MP/Infantry training had to wear full combat gear and carry his weapon, and then noted problems with the left shoulder seeming to pop out of socket and increased shoulder pain. The Veteran then underwent physical therapy, x-rays and MRI without specific pathology identified. In July 2006, the Veteran saw a private orthopedist, and had normal x-rays and MRI, and full range of motion. The impression was of global ligamentous laxity and bilateral multidirectional shoulder instability. [Reports of the foregoing in-service and private orthopedic evaluations are independently on file, and associated with the record.]

It was observed that the Veteran was stable with limited duty, not having to wear combat gear or do PT which stressed his shoulder. However, with any physical stressors to the arm and shoulder he developed problems with shoulder pain and laxity with subluxation. The diagnosis given was of bilateral multidirectional shoulder instability, EPTS, but service aggravated. The Veteran was found medically unacceptable due in part to this condition (along with lumbago, and left knee patellofemoral syndrome with knee pain). 

The November 2006 report of Physical Evaluation Board (PEB) proceedings indicates evaluation for chronic left shoulder pain and instability. The PEB found that the Veteran's medical and physical impairment prevented reasonable performance of required duties. Further found was that the left shoulder impairment existed prior to service (EPTS), was subsequently aggravated by such service, and rendered the Veteran unfit. There had been shoulder symptoms prior to activation, and a line of duty (LOD) injury at pre-deployment training. Administrative separation was recommended.

In view of the above, a VA medical examination and opinion is clearly warranted to address the current diagnosis and likely etiology of a claimed left shoulder disorder. As with the prior requested examination, the VA examiner should first determine whether a left shoulder disorder pre-existed service, and then consider the subject of a medical nexus to service accordingly. 

Furthermore, if per chance a claimed left shoulder disability is found to have some objective relationship to the Veteran's service, the examiner should then address whether a right shoulder disability is also incidental to the aforementioned condition.
Psychiatric Disorder

On a January 2005 periodic review exam, the Veteran stated that he did not always "feel right" and admitted to having a short temper. He indicated that occasionally he had experienced suicidal thoughts, but denied he would ever act on them. Also, if he drove any vehicles greater than 30 minutes he would start falling asleep, and otherwise he had sleep difficulties. An assessment was given of depression per the patient's description.

In March 2007, the Veteran underwent a VA Compensation and Pension examination by a psychologist. Though the claims file was not then available for review, a mental status exam was completed. The diagnosis given was of an adjustment disorder with mixed anxiety, depression and sleep problems. The initial opinion expressed by the VA examiner was that the Veteran's diagnosed adjustment disorder began while the Veteran was in service, after he was transferred to Fort Benning for active duty service, and this condition continued to the present time. 

However, the VA examiner offered a new opinion in April 2007, after having had the opportunity to review the claims file, namely the January 2005 period review exam from the Veteran's National Guard service. The VA examiner stated a new conclusion that the Veteran had a mental health disorder pre-existing active military service involving anxiety, depression and sleep problems. According to the examiner, the Veteran's adjustment disorder had not been permanently aggravated beyond normal progression by military service as there was simply no evidence to even suggest this. 

More recently, though, a contrary opinion was provided in April 2010 by another treatment VA psychologist. According to the psychologist, it was deemed at least as likely as not that the Veteran's ongoing symptoms of depression and anxiety, which manifested as an adjustment disorder with mixed emotions, were related to incidents in the pre-deployment period in AIT in 2001 and the impression that his squad leader did not have regard for his well-being. Also stated was the impression that the Veteran continued to experience chronic pain as a result of the training exercises he experienced in the military as well, and the chronic pain served as a reminder of insensitive treatment he received while in the military and worsened his depression and anxiety.

In short, this recent psychological assessment was not before the March 2007 VA examiner, and suggests a potential theory of recovery based on direct service connection versus a theory of in-service aggravation of pre-existing disability.         The prior VA examiner should have the opportunity to consider and address this relevant evidence in a supplemental opinion.

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination pertaining to claimed low back and shoulder disorders. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should directly address the following medical inquiries:

a) The VA examiner should initially confirm that                the Veteran has a current low back disability, and state the applicable diagnosis. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a low back disability that          pre-existed both his military training in 2001, and his active duty service from 2005-06. 

If so, then indicate whether the low back disorder underwent in-service aggravation (i.e., a permanent worsening in severity, not due to the natural disease process).           

If there was no pre-existing disability, then indicate whether the low back disorder is directly related to the Veteran's service.

In providing the requested assessment, the VA examiner should expressly note his or her consideration of the conclusion of the April 2007 VA medical opinion addressing the subject of etiology.  

b) The VA examiner should initially confirm that                the Veteran has a current left shoulder disability, and state the applicable diagnosis. The examiner should then provide an opinion as to whether it is  at least as likely as not (50 percent or greater probability) that the Veteran had a left shoulder disability that pre-existed his active duty service from 2005-06. 

If so, then indicate whether the left shoulder disorder underwent in-service aggravation             (i.e., a permanent worsening in severity, not due to the natural disease process).           

If there was no pre-existing disability, then indicate whether the left shoulder disorder is directly related to the Veteran's service.

Provided only that there is an objective causal relationship established between a left shoulder disorder and military service, then please further indicate whether a right shoulder disorder,                  if present, has been in any manner caused or chronically aggravated by the left shoulder disorder.

2. The RO/AMC should forward the claims folder to        the examiner who conducted the March 2007 VA examination (with the April 2007 addendum), and request a supplemental opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that                     the Veteran had a psychiatric disorder that pre-existed his active duty service from 2005-06. If so, then indicate whether this disorder underwent in-service aggravation (i.e., a permanent worsening in severity, not due to the natural disease process). If there was no pre-existing disability, then indicate whether the disorder is directly related to the Veteran's service. In providing the requested findings, the VA examiner should specifically address the April 2010 opinion received from another  VA psychologist. 

A clear rationale should be stated for all conclusions reached. If the reviewing examiner deems examination and/or diagnostic testing of the Veteran to be necessary, such should be scheduled. 

If the March 2007 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by another physician and have the examiner address the inquiry set forth above.

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for a low back disorder, psychiatric disorder, and right and left shoulder conditions, in light of all additional evidence received.         If any benefit sought on appeal is not granted,                   the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


